STATUS OF CLAIMS
Applicant’s amendments and arguments filed on 12/30/21 have been fully considered. Claims 1-20 are pending and examined below. 

EXAMINER’S SPECIFICATION AMENDMENT
The Applicant's Specification has two errors that require correction.  These errors and paragraph numbers are found in the PG Pub No 2019/0172022 Specification (hereafter, Specification):

a)	Par [0060] discloses “trails” which shall be amended to “trials”. 
b)	Par [0063] discloses "Table 4" which shall be amended to "Table 5".  

EXAMINER’S CLAIM AMENDMENT
An Examiner’s Amendment to the record appears below.  With these amendments, Claims 1-20 are allowable.  Support for these amendments is found in the PG Pub Specification (Pub No. 2019/0172022), Par [0062], Table 5, and Figure 5.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given via email 

1.	(Currently Amended) A system for providing validation and processing of a plurality of payments using a plurality of payment instruments and a plurality of remittance documents, the system comprising:
one or more memory devices; and
one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute computer-readable program code to:
receive a plurality of payment instrument images, wherein the plurality of payment instrument images are captured from the plurality of payment instruments by a payment instrument reader;
identify a payment instrument final amount for each of the plurality of payment instruments from each of the plurality of payment instruments images of each of the plurality of payment instruments;
receive a plurality of remittance document images, wherein the plurality of remittance document images are captured from each of the plurality of remittance documents associated with each of the plurality of payment instruments by a remittance document reader;
access account information associated with each of the plurality of remittance documents by accessing financial institution systems;
identify a remittance courtesy amount, a remittance full payment amount, a remittance minimum payment amount, and a remittance last payment amount for each of the plurality of remittance documents, wherein the remittance courtesy amount is identified from a remittance 
determine when the payment instrument final amount equals the remittance courtesy amount and determine a payment instrument final amount confidence score and:
route the plurality of payments for verification when the payment instrument final amount confidence score is less than a first threshold for the payment instrument final amount confidence score;
when the payment instrument final amount confidence score is greater than or equal to a second threshold for the payment instrument final amount confidence score determine a remittance courtesy amount confidence score and:
route the plurality of payments for verification when the remittance courtesy amount confidence score is less than a third threshold for the remittance courtesy amount confidence score; and
route the plurality of payments for posting when the remittance courtesy amount confidence score is greater than a fourth threshold for the remittance courtesy amount confidence score; and
when the payment instrument final amount confidence score is greater than or equal to the first threshold but less than the second threshold for the payment instrument final amount confidence score:
route the plurality of payments for posting when the remittance courtesy amount confidence score is greater than or equal to a fifth threshold for the remittance courtesy amount confidence score; and
route the plurality of payments for verification when the remittance courtesy amount confidence score is less than a sixth threshold for the remittance courtesy amount confidence score; and
determine when the payment instrument final amount does not equal the remittance courtesy amount and determine the remittance courtesy confidence score and:
route the plurality of payments for verification when the remittance courtesy confidence score is greater than or equal to a seventh threshold for the remittance courtesy amount confidence score;
when the remittance courtesy confidence score is less than an eighth threshold for the remittance courtesy amount confidence score determine if there is a three way match between the payment instrument final amount and at least two of the remittance full payment amount, the remittance minimum payment amount, or the remittance last payment 
if there is a three-way match, route the plurality of payments for posting;
if there is not a three-way match, determine if the payment instrument final amount equals the remittance full payment amount, the remittance minimum payment amount, or the remittance last payment; and
if the payment instrument final amount equals the remittance full payment amount
route the plurality of payments for verification when the payment instrument final amount confidence score is less than a ninth threshold for the payment instrument final amount confidence score; and
route the plurality of payments for posting when the payment instrument final amount confidence score is greater than or equal to a tenth threshold for the payment instrument final amount confidence score;
if the payment instrument final amount equals the remittance minimum payment amount
route the plurality of payments for posting when the payment instrument final amount confidence score is greater than or equal to an eleventh threshold for the payment instrument final amount confidence score;
route the plurality of payments for verification when the payment instrument final amount confidence score is less than a twelfth threshold for the payment instrument final amount confidence score; and
if the payment instrument final amount equals the remittance last payment
route the plurality of payments for posting when the payment instrument final amount confidence score is greater than or equal to a thirteenth threshold for the payment instrument final amount confidence score; and
route the plurality of payments for verification when the payment instrument final amount confidence score is less than a fourteenth threshold for the payment instrument final amount confidence score.
determine a tradeoff between a decrease in payment automatic postings vs. an increase in payments routed for verification while reducing the incorrect payment postings by altering: i) at least one of the payment instrument final confidence score first, second, or ninth through fourteenth thresholds, and ii) at least one of the remittance courtesy score third through eighth thresholds, wherein the threshold altering is based on trials using prior collected payment instrument and remittance data.


2.	(Original) The system of claim 1, wherein the payment instrument final amount is determined from a courtesy box amount and a legal line amount on the payment instrument.

3.	(Currently Amended) The system of claim 1, wherein the altering of the first threshold results in a range altering of the second threshold results in a range 

4.	(Currently Amended) The system of claim 1, wherein the altering of the third threshold results in a range altering of the fourth threshold results in a range 

5.	(Currently Amended) The system of claim 1, wherein the altering of the fifth threshold results in a range altering of the sixth threshold results in a range 

6.	(Currently Amended) The system of claim 1, wherein the altering of the seventh threshold results in a range altering of the eighth threshold results in a range 

7.	(Currently Amended) The system of claim 1, wherein the altering of the ninth threshold results in a range altering of the tenth threshold results in a range 

8.	(Currently Amended) The system of claim 1, wherein the altering of the eleventh threshold results in a range altering of the twelfth threshold results in a range 

9.	(Currently Amended) The system of claim 1, wherein the altering of the thirteenth threshold results in a range altering of the fourteenth threshold results in a range 

10.	Currently Amended) A computer program product for providing validation and processing of a plurality of payments using a plurality of payment instruments and a plurality of remittance documents, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising:
an executable portion configured for receiving a plurality of payment instrument images, wherein the plurality of payment instrument images are captured from the plurality of payment instruments by a payment instrument reader;
an executable portion configured for identifying a payment instrument final amount for each of the plurality of payment instruments from each of the plurality of payment instruments images of each of the plurality of payment instruments;
an executable portion configured for receiving a plurality of remittance document images, wherein the plurality of remittance document images are captured from each of the plurality of remittance documents associated with each of the plurality of payment instruments by a remittance document reader;
an executable portion configured for accessing account information associated with each of the plurality of remittance documents by accessing financial institution systems;
an executable portion configured for identifying a remittance courtesy amount, a remittance full payment amount, a remittance minimum payment amount, and a remittance last payment amount for each of the plurality of remittance documents, wherein the remittance courtesy amount is identified form a remittance document image and the remittance full payment amount, the remittance minimum payment amount, and the remittance last payment amount are identified from either the remittance document image or the account information stored on the financial institution systems;
an executable portion configured for determining when the payment instrument final amount equals the remittance courtesy amount and determining a payment instrument final amount confidence score and:
routing the plurality of payments for verification when the payment instrument final amount confidence score is less than a first threshold for the payment instrument final amount confidence score;
when the payment instrument final amount confidence score is greater than or equal to a second threshold for the payment instrument final amount confidence score determine a remittance courtesy amount confidence score and:
routing the plurality of payments for verification when the remittance courtesy amount confidence score is less than a third threshold for the remittance courtesy amount confidence score; and
routing the plurality of payments for posting when the remittance courtesy amount confidence score is greater than a fourth threshold for the remittance courtesy amount confidence score; and
when the payment instrument final amount confidence score is greater than or equal to the first threshold but less than the second threshold for the payment instrument final amount confidence score:
routing the plurality of payments for posting when the remittance courtesy amount confidence score is greater than or equal to a fifth threshold for the remittance courtesy amount confidence score; and
routing the plurality of payments for verification when the remittance courtesy amount confidence score is less than a sixth threshold for the remittance courtesy amount confidence score; and
determining when the payment instrument final amount does not equal the remittance courtesy amount and determining the remittance courtesy confidence score and:
routing the plurality of payments for verification when the remittance courtesy confidence score is greater than or equal to a seventh threshold for the remittance courtesy amount confidence score;
when the remittance courtesy confidence score is less than an eighth threshold for the remittance courtesy amount confidence score determining if there is a three way match between the payment instrument final amount and at least two of the remittance full payment amount, the remittance minimum payment amount, or the remittance last payment 
if there is a three-way match, routing the plurality of payments for posting;
if there is not a three-way match, determining if the payment instrument final amount equals the remittance full payment amount, the remittance minimum payment amount, or the remittance last payment; and
if the payment instrument final amount equals the remittance full payment amount
routing the plurality of payments for verification when the payment instrument final amount confidence score is less than a ninth threshold for the payment instrument final amount confidence score; and
routing the plurality of payments for posting when the payment instrument final amount confidence score is greater than or equal to a tenth threshold for the payment instrument final amount confidence score;
if the payment instrument final amount equals the remittance minimum payment amount
routing the plurality of payments for posting when the payment instrument final amount confidence score is greater than or equal to an eleventh threshold for the payment instrument final amount confidence score;
routing the plurality of payments for verification when the payment instrument final amount confidence score is less than a twelfth threshold for the payment instrument final amount confidence score; and
if the payment instrument final amount equals the remittance last payment
routing the plurality of payments for posting when the payment instrument final amount confidence score is greater than or equal to a thirteenth threshold for the payment instrument final amount confidence score; and
routing the plurality of payments for verification when the payment instrument final amount confidence score is less than a fourteenth threshold for the payment instrument final amount confidence score.
determining a tradeoff between a decrease in payment automatic postings vs. an increase in payments routed for verification while reducing the incorrect payment postings by altering: i) at least one of the payment instrument final confidence score first, second, or ninth through fourteenth thresholds, and ii) at least one of the remittance courtesy score third through eighth thresholds, wherein the threshold altering is based on trials using prior collected payment instrument and remittance data.

11.	(Original) The computer program product of claim 10, wherein the payment instrument final amount is determined from a courtesy box amount and a legal line amount on the payment instrument.

12.	(Currently Amended) The computer program product of claim 10, wherein the altering of the first threshold results in a range altering of the second threshold results in a range 

13.	(Currently Amended) The computer program product of claim 10, wherein the altering of the third threshold results in a range altering of the fourth threshold results in a range 
14.	(Currently Amended) The computer program product of claim 10, wherein the altering of the fifth threshold results in a range altering of the sixth threshold results in a range 

15.	(Currently Amended) The computer program product of claim 10, wherein the altering of the seventh threshold results in a range altering of the eighth threshold results in a range 

16.	(Currently Amended) The computer program product of claim 10, wherein the altering of the ninth threshold results in a range altering of the tenth threshold results in a range 

17.	(Currently Amended) The computer program product of claim 10, wherein the altering of the eleventh threshold results in a range altering of the twelfth threshold results in a range 

18.	(Currently Amended) The computer program product of claim 10, wherein the altering of the thirteenth threshold results in a range altering of the fourteenth threshold results in a range 

19.	(Currently Amended) A method for providing validation and processing of a plurality of payments using a plurality of payment instruments and a plurality of remittance documents, the method comprising:
receiving, by one or more processing devices, a plurality of payment instrument images, wherein the plurality of payment instrument images are captured from the plurality of payment instruments by a payment instrument reader;
identifying, by the one or more processing devices, a payment instrument final amount for each of the plurality of payment instruments from each of the plurality of payment instruments images of each of the plurality of payment instruments;
receiving, by the one or more processing devices, a plurality of remittance document images, wherein the plurality of remittance document images are captured from each of the plurality of remittance documents associated with each of the plurality of payment instruments;
accessing, by the one or more processing devices, account information associated with each of the plurality of remittance documents by accessing financial institution systems;
identifying, by the one or more processing devices, a remittance courtesy amount, a remittance full payment amount, a remittance minimum payment amount, and a remittance last payment amount for each of the plurality of remittance documents, wherein the remittance courtesy amount is identified from a remittance document image and the remittance full payment amount, the remittance minimum payment amount, and the remittance last payment amount are identified from either the remittance document image or the account information stored on the financial institution systems;
determining, by the one or more processing devices, when the payment instrument final amount equals the remittance courtesy amount and determining a payment instrument final amount confidence score and:
routing the plurality of payments for verification when the payment instrument final amount confidence score is less than a first threshold for the payment instrument final amount confidence score;
when the payment instrument final amount confidence score is greater than or equal to a second threshold for the payment instrument final amount confidence score determine a remittance courtesy amount confidence score and:
routing the plurality of payments for verification when the remittance courtesy amount confidence score is less than a third threshold for the remittance courtesy amount confidence score; and
routing the plurality of payments for posting when the remittance courtesy amount confidence score is greater than a fourth threshold for the remittance courtesy amount confidence score; and
when the payment instrument final amount confidence score is greater than or equal to the first threshold but less than the second threshold for the payment instrument final amount confidence score:
routing the plurality of payments for posting when the remittance courtesy amount confidence score is greater than or equal to a fifth threshold for the remittance courtesy amount confidence score; and
routing the plurality of payments for verification when the remittance courtesy amount confidence score is less than a sixth threshold for the remittance courtesy amount confidence score; and
determining when the payment instrument final amount does not equal the remittance courtesy amount and determining the remittance courtesy confidence score and:
routing the plurality of payments for verification when the remittance courtesy confidence score is greater than or equal to a seventh threshold for the remittance courtesy amount confidence score;
when the remittance courtesy confidence score is less than an eighth threshold for the remittance courtesy amount confidence score determining if there is a three way match between the payment instrument final amount and at least two of the remittance full payment amount, the remittance minimum payment amount, or the remittance last payment 
if there is a three-way match, routing the plurality of payments for posting;
if there is not a three-way match, determining if the payment instrument final amount equals the remittance full payment amount, the remittance minimum payment amount, or the remittance last payment; and
if the payment instrument final amount equals the remittance full payment amount
routing the plurality of payments for verification when the payment instrument final amount confidence score is less than a ninth threshold for the payment instrument final amount confidence score; and
routing the plurality of payments for posting when the payment instrument final amount confidence score is greater than or equal to a tenth threshold for the payment instrument final amount confidence score;
if the payment instrument final amount equals the remittance minimum payment amount
routing the plurality of payments for posting when the payment instrument final amount confidence score is greater than or equal to an eleventh threshold for the payment instrument final amount confidence score;
routing the plurality of payments for verification when the payment instrument final amount confidence score is less than a twelfth threshold for the payment instrument final amount confidence score; and
if the payment instrument final amount equals the remittance last payment
routing the plurality of payments for posting when the payment instrument final amount confidence score is greater than or equal to a thirteenth threshold for the payment instrument final amount confidence score; and
routing the plurality of payments for verification when the payment instrument final amount confidence score is less than a fourteenth threshold for the payment instrument final amount confidence score.
determining a tradeoff between a decrease in payment automatic postings vs. an increase in payments routed for verification while reducing the incorrect payment postings by altering: i) at least one of the payment instrument final confidence score first, second, or ninth through fourteenth thresholds, and ii) at least one of the remittance courtesy score third through eighth thresholds, wherein the threshold altering is based on trials using prior collected payment instrument and remittance data.

20.	(Original) The method of claim 19, wherein the payment instrument final amount is determined from a courtesy box amount and a legal line amount on the payment instrument.
	 
REASONS FOR ALLOWANCE

Double Patenting/Terminal Disclaimer
The Applicant filed a terminal disclaimer on 7/30/2020 over U.S. Patent No. 10,140, 597 granted on November 27, 2018.

35 U.S.C. 101
The Claim Rejections under 35 U.S.C. 101 set forth in the prior Office Action are withdrawn and the amended claims are statutory for the following reasons:

a)	In the landmark Alice vs CLS decision the court stated, “if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . . a computer,’ Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the preemption concern that undergirds our §101 jurisprudence” (Emphasis added).  The Supreme Court was concerned about preemption, and the Examiner asserts the claims of the instant application are substantially narrowed with numerous and various processing branches and thresholds thus removing preemption concerns.

b)	The Applicant’s amended claims as a whole recite a Practical Application. The Applicant’s claims recite numerous and various processing branches and thresholds for processing check/remittance document pairs; AND, the amended claims recite, "determining a tradeoff between a decrease in payment automatic postings vs. an increase in payments routed for verification while reducing the incorrect payment postings by altering: i) at least one of the payment instrument final confidence score first, second, or ninth through fourteenth thresholds, and ii) at least one of the remittance courtesy score third through eighth thresholds, wherein the threshold altering is based on trials using prior collected payment instrument and remittance data". The Specification discloses:  in Par [0058], “The embodiments of the present invention provide improvements to processing payments by reducing human interaction, reducing incorrect payments posted on customer accounts, and reducing costs associated with the incorrect payments”; AND, in Par [0059], “There are a number of features that improve the processing of the payments (e.g., reduces the number of incorrect payments posted) for example, comparing different fields between the payment instruments and remittance documents, identifying and/or altering confidence score thresholds, automatically posting payments based on the compared fields and/or confidence scores, and notifying users 9 when keying values are inconsistent with values read from the payment documents (e.g., payment instrument and/or remittance documents)”.  Pars [0060] to [0065] in the Specification disclose the advantages of the numerous process branches in Fig. 5, and  Tables 4 and 5 demonstrate the process improvements with test data for various threshold values.  The Examiner asserts the Applicant has invented a particular set of rules, an order of implementation of those rules, and alterable confidence score thresholds to achieve a demonstrable improvement in the tradeoff between automatic processing and escalation while reducing errors.  The computing elements required to perform these processes are generic, but the Examiner asserts the computer is integral to the solution because of the numerous and various processing branches and thresholds in conjunction with the testing and alteration of the thresholds to achieve the desired improved result.  These processes as a whole require the integration of the computer and exceed a reasonable, albeit subjective, Mental Process standard forming the basis of the 101 rejection in the prior Office Action.  

c)	The Examiner notes similarities between the instant application and the McRO vs. Bandai Namco Games America Inc., et al. decision dated September 13, 2016.  The distinction in the McRO decision was that the original method (i.e. the method prior to the Applicant’s invention) primarily existed in the realm of a computer technology (i.e., computer-based animation) and the method was previously subjective depending on the human animator that created the animation.  The claimed rules in McRO transformed a traditionally subjective process performed by human artists that previously resulted in different outcomes, into a technological, rule-specific, mathematically automated process that resulted in uniform outcomes.  Similarly, in the instant application, the original methods of check processing by humans generally had different, subjective outcomes depending on the person processing a given set of data.  The instant application, reduces the subjectivity and produces more uniform pre-processing outcomes by applying specific rules and thresholds that can be altered.  The reduction in the subjective implementation of rules, and the rules having alterable thresholds provides a demonstrable improvement in the tradeoff between automatic processing and escalation while reducing errors, a tangible improvement over prior art.

d)	The Examiner also notes similarities between the instant application and non-precedential case No. 13-cv-2637, Solutran v U.S. Bancorp decided by the U.S. District Court of Minnesota dated November 27, 2017.  In that case, the claims were:
A method for processing paper checks, comprising:
a)	electronically receiving a data file containing data captured at a merchant’s point of purchase, said data including an amount of a transaction associated with MICR2 information for each paper check, and said data file not including images of said checks;
b)	after step a) crediting an account for the merchant;
c)	after step b), receiving said paper checks and scanning said checks with a digital image scanner thereby creating digital images of said checks and, for each said check, associating said digital image with said check’s MICR information; and
d)	comparing by a computer said digital images with said data in the data file to find matches.

In its decision, the court stated, “The Court agrees with Solutran that the ‘945 Patent’s claims pass the machine-or-transformation test. As Solutran explains, ‘the physical paper check is transformed into a different state or thing, namely into a digital image.’ (Pl.’s Mem. in Opp’n at 29.) In Bilski, the Federal Circuit stated that the transformation of raw, physical data, into a visual depiction of that object satisfies the transformation part of the machine-or-transformation test. 545 F.3d at 962–63. Moreover, the transformation here is ‘central to the purpose of the claimed process,’ id. at 962, and ‘impose[s] a meaningful limit on the scope of the claim.’ Versata Dev., 793 F.3d at 1335. Solutran explains that receiving and scanning paper checks after they have been moved from the merchant’s point of sale is central to the purpose of the ‘945 Patent: ‘If this step (c) were removed from the claims, then step (d) would be incomprehensible and steps (a) and (b) would merely describe relatively routine practices found in [point of purchase] check transactions. Step (c) therefore is not ‘mere data gathering’ or ‘routine, post-solution activity,’ but imposes a meaningful limit on the claimed process.’ (Pl.’s Mem. in Opp’n at 30–31.) The Court therefore finds that even if it reaches step 2 in the analysis, the elements of Claim 1 contain a sufficiently transformative inventive concept so as to be patent eligible”.  The Examiner asserts the instant application and the Solutran case have different claim limitations, but the similarities to Solutran steps c and d and arguments by the court are noteworthy, and, when combined with the Examiner’s reasons above, cause the instant application to lean toward being statutory.  

Therefore, Claims 1-20 as amended are determined to be statutory under 35 U.S.C. 101 and are allowable.

Regarding the rejections under 35 U.S.C. 103, the Examiner previously cited references in a previous Office Action (but not the prior Office Action where the 103 rejection had been withdrawn) including U.S. Patent Application Publication No. 2009/0112756 by inventor William D. Haselden; U.S. Patent No. 6,055,327 by inventor David Bradburn Aragon; and U.S. Patent Application Publication No. 2001/0047331 by inventor Robert Malanga.  None of these references teaches the sequence of detailed rules and numerous alterable thresholds as well as a trial process for altering the thresholds to demonstrably achieve the intended process improvement as claimed in the instant application.  

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)272-0378.  The examiner can normally be reached Mon-Thu from 7:00 a.m. to 2:30 p.m. and Fri from 7 a.m. to 11 a.m. EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691